Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	- Claims 1- 4, 6, 8-10, 13-18, 20-24 and 26 are allowed.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 5/28/2021, Applicant’s representative Mr. Christopher Hutter authorized the Examiner’s amendment presented below in order to further differentiate the current invention from the prior art of record (see interview summary).
- The references cited in the filed IDS documents have been considered.
- In view of the Examiner’s amendment presented below, the closest identified prior art of record including Narula, Lee, Grego, Arnold and Krellenstein,  alone or in combination, do not teach or suggest all the features of independent 12 and the features of independent claim 1 as amended. 
- Narula et al “zK ledger: Privacy-Preserving Auditing for Distributed Ledgers”, Usenix Symposium, April 9-11, 2018, is provided in Applicant’s IDS. Narula discloses: system to protect ledger participants’ privacy and provide fast, provably correct auditing. Banks create digital asset transactions that are visible only to the organizations party to the transaction, but are publicly verifiable. An auditor sends queries to banks, for example “What is the outstanding amount of a certain digital asset on your balance sheet?” and gets a response and cryptographic assurance that the response is correct. zkLedger has two important benefits over previous work. First, zkLedger provides fast, rich auditing with a new proof scheme using Schnorr-type noninteractive zero-knowledge proofs. Unlike zk-SNARKs, Narula’s techniques do not require trusted setup and only rely on widely-used cryptographic assumptions. Second, zkLedger provides completeness; it uses a columnar ledger construction so that banks cannot hide transactions from the auditor, and participants can use rolling caches to produce and verify answers quickly [Narula, Abstract]. However Narula does not disclose all the features recited in claims 1, 8, 16 and 21 as amended.
- Lee et al “Implementation of IoT System using BlockChain with Authentication and Data Protection”, International Conference on Information Networking ICOIN, IEEE, January 
-Greco et al (US.Pub.No.2019/0034923), discloses system, device and method of confidential secure custodial transfers of asset between registered entities utilizing transaction agents (e.g. smart contracts) implemented via a zero knowledge protocol and a distributed ledger (e.g. a blockchain).  In particular, a ledger that securely records each of the transactions utilizes a shielded or proxy data state such that information about the transactions cannot be gleaned from the ledger.  As a result, the system is necessarily rooted in the computer technology of distributed ledger records to overcome the problem of the necessary public nature of the records a problem specifically arising in distributed ledgers due to their publicly accessible recording nature.  In particular, the system provides the benefit of overcoming this inherent lack of confidentiality of a distributed ledger transaction recording technology by providing a protective layer of confidentiality to the distributed ledger by only displaying a proxy status of transactions, wherein the actual identifiers of the transactions cannot be derived from the proxy status [Greco, para.0020]. However Greco does not disclose all the features recited in claims 1, 8, 16 and 21 as amended.
- Arnold et al (US Pub.No.2016/0260169) discloses a distributed computer network that includes a plurality of servers for maintaining and updating copies of a distributed ledger based on cryptographic authentication techniques.  More particularly, the systems and methods track exchanges, such as currency exchanges, or other types of exchanges, that take place in substantially real time.  To that end, the system authorizes an individual and associates with the individual an account that represents some amount of an asset (for example a regulated currency).  The system performs a payment in a single asset or exchanges two or more assets in substantially real time between two or more authorized individuals by adjusting account balances maintained within redundant copies of a distributed ledger.  Further, the system arranges for the exchange in a private and secure form to prevent third parties from observing the exchange (or adjusting the ledger balance) before or during the exchange process [Arnold, para.0006]. However Arnold does not disclose all the features recited in claims 1, 8, 16 and 21 as amended. 	
- Krellenstein et al (US Pub.No.2019/00126621) discloses systems, methods, and devices for reducing and/or eliminating data leakage in electronic ledger technologies, such as centralized ledger, distributed ledger technology (DLT) or blockchain-based platforms, for trustless order matching.  In particular, in some embodiments, the systems, methods, and devices described herein utilize cryptographic commitments to assign priorities to orders without disclosing the contents of the actual order or plaintext data.  In some embodiments, the plaintext data is revealed only after the priorities are assigned to the cryptographic commitments, thereby reducing and/or eliminating potential data leakage that can arise in such electronic ledger platforms or networks.  Further, in some embodiments, the subsequently revealed plaintext data can be used to regenerate the cryptographic commitment to verify its correlation.  As such, some systems, methods, and devices described herein can provide a trustless order matching system for electronic ledger technologies, such as DLT or blockchain-based platforms.  [Krellenstein, Abstract]. However Krellenstein does not disclose all the features recited in claims 1, 8, 16 and 21 as amended.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Christopher Hutter following a telephonic interview and communication ending on 6/7/2021.

Please amend the claims as follows:

1.	(Currently Amended)	A method performed by at least one processor, the method comprising: 
encrypting, using an encryption key, data related to a transaction between a first party and a second party to generate an encrypted data, the transaction represented on a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN);

providing to a self-executing code segment on the ZKP-enabled DLN a ZKP that the encryption key used to encrypt the data corresponds to the encryption key encrypted using the public key such that the encrypted encryption key and[[/or]] the encrypted data are available to the auditor after the ZKP is verified by the self-executing code segment,
the transaction including a transfer of a token representing a fungible asset from the first party to the second party or a generation of an asset token representing a non-fungible asset to be transferred from the first party to the second party,
the ZKP including the ZKP that the encrypted data include (1) a public key of the first party, (2) a public key of the second party, and (3) an amount of the token representing the fungible asset [[and/]]or an identifier of the asset token representing the non-fungible asset,
at least one of the encrypted encryption key or the encrypted data being available to the auditor without a private key of the first party on the ZKP-enabled DLN and a private key of the second party on the ZKP-enabled DLN being provided to the auditor, such that the auditor audits the transaction using the at least one of the encrypted encryption key or the encrypted data.

2.	(Original) The method of claim 1, wherein the encryption key is a symmetric encryption key.

3.	(Currently Amended) The method of claim 1, wherein the transaction includes [[a]] the generation of [[an]] the asset token representing [[a]] the non-fungible asset to be transferred from the first party to the second party, 
the data including [[a]] the public key of the first party, [[a]] the public key of the second party and/or [[an]] the identifier of the asset token. 

4.	(Original) The method of claim 1, wherein the transaction includes [[a]] the transfer of [[a]] the token representing [[a]] the fungible asset from the first party to the second party,
the data including [[a]] the public key of the first party, [[a]] the public key of the second party and/or [[an]] the amount of the token being transferred. 

5.	(Cancelled)

6.	(Original) The method of claim 1, wherein the ZKP includes the ZKP that the encrypted data include the data related to the transaction between the first party and the second party.

7.	(Cancelled) 

8.	(Currently Amended)	A method performed by at least one processor, the method comprising:
receiving, at a compute node of an auditor, a request to have a transaction audited, the transaction being represented on a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) and being between a first party and a second party;
retrieving, in response to the request and from the ZKP-enabled DLN, encrypted data and an encrypted encryption key,
the encrypted data including data related to the transaction and encrypted using an encryption key,
the encrypted encryption key being formed by an encryption of the encryption key using a public key retrieved from the ZKP-enabled DLN, the public key associated with the auditor and being part of an asymmetric key pair on the ZKP-enabled DLN;
decrypting, using a private key of the asymmetric key pair, the encrypted encryption key to obtain the encryption key; and
decrypting the encrypted data using the encryption key to obtain the data related to the transaction for use in auditing the transaction,
the transaction including a transfer of a token representing a fungible asset from the first party to the second party or a generation of an asset token representing a non-fungible asset to be transferred from the first party to the second party, 
a self-executing code segment on the ZKP-enabled DLN verifying a ZKP that the encrypted data include (1) a public key of the first party, (2) a public key of the second party, and (3) an amount of the token representing the fungible asset [[and/]]or an identifier of the asset token representing the non-fungible asset,
the transaction being audited by the auditor using at least one of the encrypted encryption key or the encrypted data, without a private key of the first party on the ZKP-enabled DLN and a private key of the second party on the ZKP-enabled DLN being provided to the auditor.

9.	(Currently Amended)	The method of claim 8, wherein a self-executing code segment on the ZKP-enabled DLN verifies [[a]] the ZKP that the encryption key used to encrypt the data corresponds to the encryption key encrypted using the public key. 

10.	(Currently Amended)	The method of claim 8, wherein a self-executing code segment on the ZKP-enabled DLN verifies [[a]] the ZKP that the encrypted data include the data related to the transaction between the first party and the second party. 

11.	(Cancelled)	

12.	(Cancelled)   

13.	(Original) The method of claim 8, wherein the transaction is audited without the first party and/or the second party responding to a cryptographic challenge from the auditor.

14.	(Original) The method of claim 8, wherein the transaction is audited without the first party and/or the second party being party to a test transaction from the auditor.

15.	(Original) The method of claim 8, wherein the encryption key is a symmetric encryption key.

16.	(Currently Amended)	A method performed by at least one processor, the method comprising:
receiving, at a self-executing code segment on a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN), an encrypted data and an encrypted encryption key,
the encrypted data encrypted with a use of an encryption key and including data related to a transaction represented on the ZKP-enabled DLN and between a first party and a second party,
the encrypted encryption key encrypted with a use of a public key retrieved from the ZKP-enabled DLN and associated with an auditor assigned to audit the transaction, the transaction including a transfer of a token representing a fungible asset from the first party to the second party or a generation of an asset token representing a non-fungible asset to be transferred from the first party to the second party;
receiving, at the self-executing code segment, a zero-knowledge proof (ZKP) that the encryption key used to encrypt the data corresponds to the encryption key encrypted using the public key;
verifying the received ZKP, the ZKP includes the ZKP that the encrypted data include (1) a public key associated with the first party on the ZKP-enabled DLN, (2) a public key associated with the second party on the ZKP-enabled DLN, and (3) an amount of the token representing the fungible asset [[and/]]or an identifier of the asset token representing the non-fungible asset; and
storing, after the received ZKP is verified, the encrypted data and the encrypted encryption key such that the stored encrypted data and encrypted encryption key are retrievable without a private key of the first party on the ZKP-enabled DLN and a private key of the second party on the ZKP-enabled DLN being provided to the auditor, such that the auditor audits the transaction using at least one of the stored encrypted data or the encrypted encryption key. 

17.	(Currently Amended)	The method of claim 16, wherein: 
the transaction includes [[a]] the generation of [[an]] the asset token representing [[a]] the non-fungible asset to be transferred from the first party to the second party,
storing the encrypted data and the encrypted encryption key includes storing the encrypted data, the encrypted encryption key and the asset token such that the encrypted data, the encrypted encryption key and the asset token are retrievable together. 

18.	(Currently Amended)	The method of claim 16, wherein: 
the transaction includes [[a]] the generation of [[an]] the asset token representing [[a]] the non-fungible asset to be transferred from the first party to the second party,
the data including [[a]] the public key associated with the first party on the ZKP-enabled DLN, [[a]] the public key associated with the second party on the ZKP-enabled DLN and/or [[an]] identifier of the asset token. 

19.	(Cancelled)	 

20.	(Original) The method of claim 16, wherein the encryption key is a symmetric encryption key.

21.	(Currently Amended)	A processor-readable non-transitory medium storing processor-issuable instructions configured to: 
encrypt, using an encryption key, data related to a transaction between a first party and a second party to generate an encrypted data, the data transaction represented on a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN);
encrypt the encryption key using a public key retrieved from the ZKP-enabled DLN to generate an encrypted encryption key, the public key associated with an auditor assigned to audit the transaction; and
provide to a self-executing code segment on the ZKP-enabled DLN a ZKP that the encryption key used to encrypt the data corresponds to the encryption key encrypted using the public key such that the encrypted encryption key and[[/or]] the encrypted data are available to the auditor after the ZKP is verified by the self-executing code segment,
the transaction including a transfer of a token representing a fungible asset from the first party to the second party or a generation of an asset token representing a non-fungible asset to be transferred from the first party to the second party, 
the ZKP including the ZKP that the encrypted data include (1) a public key of the first party, (2) a public key of the second party, and (3) an amount of the fungible token representing the fungible asset [[and/]]or an identifier of the asset token representing the non-fungible asset,
at least one of the encrypted encryption key or the encrypted data being available to the auditor without a private key of the first party on the ZKP-enabled DLN and a private key of the second party on the ZKP-enabled DLN being provided to the auditor, such that the auditor audits the transaction using the at least one of the encrypted encryption key or the encrypted data.

22. 	(Original) The processor-readable non-transitory medium of claim 21, wherein the encryption key is a symmetric encryption key.

23.	 (Currently Amended) The processor-readable non-transitory medium of claim 21, wherein the transaction includes [[a]] the generation of [[an]] the asset token representing [[a]] the non-fungible asset to be transferred from the first party to the second party, 
the data including [[a]] the public key of the first party, [[a]] the public key of the second party and/or [[an]] the identifier of the asset token. 

24.	(Currently Amended)	The processor-readable non-transitory medium of claim 21, wherein the transaction includes [[a]] the transfer of [[a]] the token representing [[a]] the fungible asset from the first party to the second party, 
the data including [[a]] the public key of the first party, [[a]] the public key of the second party and/or [[an]] the amount of the token being transferred. 

25.	(Cancelled)

26.	(Original) The processor-readable non-transitory medium of claim 21, wherein the ZKP includes the ZKP that the encrypted data include the data related to the transaction between the first party and the second party.

27.	(Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434